On Rehearing.
Before ROGERS, HOUGH, and MAN-TON, Circuit Judges.
PER CURIAM.
We granted the rehearing in this ease because the defendant insisted that we had ignored the rule in Frese v. *435Chicago, Burlington & Quincy Railroad Company, 263 U. S. 1, 44 S. Ct. 1, 68 L. Ed. 131. The theory was that the defendant could not he held liable for the engineer’s failure to observe the switch light, if, in the distribution between them of the work, plaintiff’s primary duty was to do just that. This may be true, but the rule does not apply. The plaintiff testified several times that, as soon as he saw the light, which was when he was 175 feet away from it, he gave the “back-up” signal with his lamp. This the engineer says he did not see, but the question was clearly one of fact. If the plaintiff did give the “backup” signal 175 feet from the switch, it was 250 feet from the place of collision, since the pusher had to travel across the crossover before reaching the cars on the east-bound track. There was room for the jury to hold the defendant because of the engineer’s failure to stop or slow down the train.
The defendant argues that the plaintiff’s story could not have been true, because he admitted that he had no time to clamber to safety after giving the signal. Perhaps so, but we cannot undertake to resolve such questions. The plaintiff may not have moved as quickly as he should after giving the signal. He may not have seen the light as far away as he says. The train may have been moving faster than the engineer allows. Various permutations of the possibilities can be made with opposite results. We must especially remember that it was not necessary to find that the engineer could have altogether stopped the train. The plaintiff nearly got to a place of safety, as it was. Though the signal was given much later than when the plaintiff puts it, the jury might well have thought that, if the engineer had acted promptly, he could have checked the train’s speed enough to give the plaintiff just that added time which he needed to get over the railing. With such questions we may not' deal; they are all answered by the verdict.
Judgment affirmed.